ORDER
PER CURIAM
Donald Coleman (“Coleman”) appeals from a judgment of the trial court entered after a jury verdict convicting him on twenty-two felony counts. Each of the counts stem from a home invasion in which two armed men entered the home of C.F., confined C.F.’s children and disabled mother to a bedroom, subjected C.F. to sexual abuse, and stole a prepaid debit card. On appeal, Coleman alleges error in the trial court’s admission of evidence suggesting that Coleman stole the gun that was found near the scene of the crime. Even if the trial court erred in allowing such evidence, Coleman suffered no outcome-determinative prejudice.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for then* information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).